People v Thomas (2021 NY Slip Op 00503)





People v Thomas


2021 NY Slip Op 00503


Decided on January 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 28, 2021

Before: Kapnick, J.P., Mazzarelli, Kennedy, Mendez, JJ. 


Ind No. 5030/16 5030/16 Appeal No. 12996 Case No. 2019-4516 

[*1]The People of the State of New York, Respondent,
vAnthony Thomas, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society of counsel (David Crow of counsel) and Gibson, Dunn & Crutcher LLP, New York (Shane Baumgardner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Robert M. Mandelbaum, J.), rendered February 15, 2018, convicting defendant, after a jury trial, of burglary in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second violent felony offender, to an aggregate term
of eight years, held in abeyance, and the matter remanded for a hearing on defendant's CPL 330.30(2) motion to set aside the verdict.
The People consent to an evidentiary hearing on the issue of a juror's ability to fairly deliberate. We have considered and rejected defendant's requests for other relief regarding the motion to set aside the verdict.
At this stage of the proceedings, we do not reach defendant's remaining arguments for reversal.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 28, 2021